In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 06-2457
DWAYNE COULTER,
                                              Petitioner-Appellee,
                                 v.

TERRY MCCANN, Warden,
                                      Respondent-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
             No. 93 C 732—Suzanne B. Conlon, Judge.
                          ____________
  ARGUED SEPTEMBER 20, 2006—DECIDED APRIL 20, 2007
                   ____________


  Before ROVNER, WOOD, and EVANS, Circuit Judges.
   WOOD, Circuit Judge. Dwayne Coulter’s case has
been traveling through the state and federal judicial
systems for twenty years. Coulter was convicted of first-
degree murder and conspiracy to commit murder by an
Illinois state court in 1987. Illinois v. Coulter, 594 N.E.2d
1163 (Ill. App. Ct. 1992) (“Coulter I”). His case first ar-
rived in federal court more than a decade ago, in 1996,
when he petitioned for habeas corpus relief. Throughout
these proceedings, Coulter, who is African-American, has
been contending that the state’s use of its peremptory
strikes during the jury selection process violated his
rights under the Equal Protection Clause of the U.S.
Constitution. See Batson v. Kentucky, 476 U.S. 79 (1986).
2                                               No. 06-2457

Although the jury in Coulter’s criminal trial included
three jurors who were African-American, the state used
nine of the ten peremptory strikes it exercised to exclude
African-American venirepersons.
  In 1998, the district court issued Coulter a conditional
writ and this court affirmed that decision. Coulter v.
Gramley, 945 F. Supp. 1138, 1143 (N.D. Ill. 1996); Coulter
v. Gilmore, 155 F.3d 912, 922 (7th Cir. 1998) (“Coulter II”).
Our decision gave the state the choice of releasing him or
holding a new Batson hearing; not surprisingly, it opted
for the latter. After that hearing, the state trial court
found that the prosecution’s reasons for its use of peremp-
tory strikes were race-neutral; the state appellate court
affirmed. Illinois v. Coulter, 748 N.E.2d 240 (Ill. App. Ct.
2001) (“Coulter III”). Coulter then returned to federal
court in 2005, purportedly “reinstating” his earlier habeas
corpus petition. The district court concluded that the
Batson problem remained and issued the writ, again with
a stay designed to permit the state to retry him within 120
days. Coulter v. Battaglia, 2006 U.S. Dist. LEXIS 8869,
*20 (N.D. Ill. 2006). On July 5, 2006, this court issued a
stay of the district court’s order directing that Coulter
be released, pending resolution of this appeal.
  We conclude that Coulter’s 2005 petition must be
evaluated under the standards set forth in the
Antiterrorism and Effective Death Penalty Act (AEDPA),
Pub. L. No. 104-132, Apr. 24, 1996. On that basis, we
conclude further that while the state court’s explanation
of its findings leaves something to be desired, we cannot
say that its decision is either contrary to or an unreason-
able application of Batson. We therefore reverse and
remand so that judgment may be entered in favor of
Warden McCann.
No. 06-2457                                                  3

                              I
  Given the lengthy history of this case, a brief summary
of the underlying facts and proceedings is in order before
addressing the merits of Coulter’s petition.


                              A
  In 1985, Coulter was riding in a car with his two co-
defendants when the vehicle was stopped by Officer
Michael Ridges of Prospect Heights, Illinois, because it had
no visible license plates. Officer Ridges called in the traffic
stop. Shortly after the stop, another call reported that an
officer had been shot at that location. The first officer to
respond to the second call found Ridges already dead with
a bullet wound to the head. Investigators found the
driver’s license of one of Coulter’s co-defendants on the
scene. Later that day, Coulter and his co-defendants
were spotted and pulled over.
  Coulter was charged with two crimes: the murder of
Ridges and conspiracy to commit the murder of a Robert
Fischer. During the jury selection process for Coulter’s
trial, the prosecution exercised ten of its 14 allowed
peremptory challenges. Of the ten, it used nine to strike
African-American prospective jurors. It used the tenth
strike against a non-African-American juror who said
that he could not impose the death penalty against a
criminal defendant. Coulter’s attorney moved three times
for a mistrial on the ground that the state’s use of peremp-
tory challenges violated the Equal Protection Clause.
Each time, the trial judge denied the motion. The final
jury consisted of eight Caucasians, one Hispanic and
three African-Americans. The two alternates were also
African-American.
  At trial, Coulter’s defense centered around his claim that
the shooting was an accident that occurred when he
4                                             No. 06-2457

slammed the gun on top of the hood of the stopped car
after he became angry while talking to Ridges. This was
not enough to raise a reasonable doubt in the mind of
the jury, which convicted him. The court imposed a
sentence of life imprisonment automatically when the
jury did not authorize the death penalty.
   On direct appeal, Coulter raised his Batson claim, among
many others. In 1990, the Illinois appellate court, while
retaining jurisdiction over Coulter’s appeal, ordered the
trial court to clarify the record regarding the jury selec-
tion process. Four months later, in early 1991, the issue
was briefed, attorneys appeared again before the trial
court, and the trial court concluded that there was no
Batson violation. When the case returned to the Illinois
appellate court, it affirmed the trial court even though it
viewed the trial court’s procedure as “less than ideal.”
Coulter I, 594 N.E.2d at 1191. The Supreme Court of
Illinois denied Coulter’s petition for leave to appeal.
Illinois v. Coulter, 602 N.E.2d 461 (Ill. 1992).
  Coulter then successfully petitioned in federal district
court for a writ of habeas corpus based on the alleged
Batson violation. Coulter v. Gramley, 945 F. Supp. at 1143.
On appeal, we agreed with the district court that the
state court had not followed the proper procedure for
assessing Coulter’s Batson claim. We also found troubling
the prosecution’s stated reasons for striking prospective
jurors Melvin Igess, Jeanell Hicks, Melanie Pinkins, and
Marcina Adams—all African-Americans. Id. at 920-21. In
the end, we affirmed the district court’s judgment, but we
modified its order to issue the writ unless within 120 days
the state chose to return to state court for a new Batson
hearing. Coulter II, 155 F.3d at 922. We also described the
appropriate methodology for such a hearing:
    [I]n addition to reviewing the reasons given for strik-
    ing each individual prospective juror, [the trial court
No. 06-2457                                               5

    must] consider[ ] the totality of the circumstances and
    compare[ ] the prosecutor’s strikes against African-
    Americans against its treatment of similarly situated
    Caucasians.
Id. at 922.
  The state opted for the new Batson hearing. In 1998, the
state trial court conducted a new hearing, at which it
considered all of Coulter’s arguments and assessed on the
record some of the reasons given by the prosecution for
striking some of the African-American potential jurors
in Coulter’s 1987 trial. The court concluded that the
prosecution’s reasons for its strikes were “credible
and . . . not pretextual.” The trial court also volunteered
its opinion of the prosecutors’ character—an unhelpful
step in this particular case, given the fact that the trial
judge had no experience with those individuals as pros-
ecutors in Coulter’s or any other person’s trial. The
Supreme Court of Illinois has allowed the consideration of
a prosecutor’s character in a Batson analysis, but in a
much more limited way and not at the expense of full
consideration of the required factors. See Illinois v.
Andrews, 588 N.E.2d 1126, 1134 (Ill. 1992) (holding that
“the trial judge’s experience with local prosecutors and
knowledge of local conditions are relevant factors in a
prima facie [Batson] case analysis, [but] this court has
never intimated that such considerations are dispositive
of this issue”).
  On appeal from the trial court’s reaffirmation of its
earlier conclusion that Batson was not violated, the state
appellate court affirmed. Coulter III, 748 N.E.2d at 252.
The Supreme Court of Illinois again denied Coulter leave
to appeal. Illinois v. Coulter, 763 N.E.2d 321 (Ill. 2001).
The U.S. Supreme Court, however, granted Coulter’s
petition for certiorari and vacated the state appellate
court’s decision. Coulter v. Illinois, 537 U.S. 1230 (2003).
6                                               No. 06-2457

The Court instructed the Illinois appellate court to recon-
sider its decision in light of Miller-El v. Cockrell, 537 U.S.
322 (2003) (“Miller-El I”).
   The state appellate court took up the case again, but
it decided that Miller-El I shed no new light on Coulter’s
claims. Once again, it held that Coulter’s Batson rights
had not been violated. Illinois v. Coulter, 799 N.E.2d 708,
717 (Ill. App. Ct. 2003) (“Coulter IV ”). Meanwhile, Coul-
ter’s state court petition for post-conviction relief was
making its way through the Illinois courts, resulting in
two additional decisions from the Illinois appellate court
on an ineffective assistance of counsel claim, a remand
by the Supreme Court of Illinois, and a denial of certiorari
by the U.S. Supreme Court.
  On November 23, 2005, after the state courts reached
their final decision on the merits of Coulter’s challenges to
his 1998 Batson hearing, Coulter filed a motion in federal
court asking to “reinstate” his federal habeas corpus
petition. The district court granted the motion, apparently
on the assumption that it had never really relinquished
jurisdiction over the case during the new round of Batson
proceedings triggered by the conditional writ issued after
Coulter II. This time, Coulter argued that he was entitled
to relief based not only on Batson but also on Miller-El I
and the Supreme Court’s subsequent decision in Miller-El
v. Dretke, 545 U.S. 231 (2005) (“Miller-El II”). The latter
decision is the Supreme Court’s last word on the use of
peremptory strikes against members of a specific race. The
district court granted Coulter’s petition, Coulter v.
Battaglia, 2006 U.S. Dist. LEXIS 8869 at *20, and the
state has appealed.


                             B
 In Batson, the Supreme Court wrote that “[t]he standard
we adopt under the Federal Constitution is designed to
No. 06-2457                                                   7

ensure that a State does not use peremptory challenges
to strike any black juror because of his race.” Batson, 476
U.S. at 99, n.22. We have interpreted that to mean that
the exclusion of even a single prospective juror based on
race violates the defendant’s constitutional rights. Splunge
v. Clark, 960 F.2d 705, 708 (7th Cir. 1992).
  The Supreme Court’s decisions in Miller-El I and Miller-
El II reaffirmed the Court’s core substantive holding
in Batson. The Court also described succinctly the “three-
part process for evaluating claims that a prosecutor used
peremptory challenges in violation of the Equal Protec-
tion Clause”:
    First, a defendant must make a prima facie showing
    that a peremptory challenge has been exercised on the
    basis of race. . . . Second, if that showing has been
    made, the prosecution must offer a race-neutral basis
    for striking the juror in question. . . . Third, in light of
    the parties’ submissions, the trial court must deter-
    mine whether the defendant has shown purposeful
    discrimination.
Miller-El I, 537 U.S. at 328-29 (internal citations omitted).
The burden is on the defendant to show that her rights
have been violated. Id. at 338.
  The trial court must consider all relevant circumstances
as it assesses the first step. The Batson Court elaborated
as follows:
    For example, a “pattern” of strikes against black jurors
    included in the particular venire might give rise to
    an inference of discrimination. Similarly, the pros-
    ecutor’s questions and statements during voir dire
    examination and in exercising his challenges may
    support or refute an inference of discriminatory
    purpose. These examples are merely illustrative.
8                                               No. 06-2457
476 U.S. at 97. In the end, the defendant must simply
present evidence that “gives rise to an inference of discrim-
inatory purpose.” Id. at 93-94.
  In Miller-El II, the Court clarified the way in which
jurors of different races should be compared. It called for
direct comparisons between “similarly situated”
venirepersons of different races. Miller-El II, 545 U.S. at
247. The Miller-El II Court rejected the standard put
forth by the dissent in both Miller-El cases that “[s]im-
ilarly situated does not mean matching any one of several
reasons the prosecution gave for striking a potential
juror—it means matching all of them.” Id. at 247, n.6. The
Court explained that
    [n]one of our cases announces a rule that no compari-
    son is probative unless the situation of the individuals
    compared is identical in all respects, and there is no
    reason to accept one. . . . A per se rule that a defendant
    cannot win a Batson claim unless there is an exactly
    identical white juror would leave Batson inoperable;
    potential jurors are not products of a set of cookie
    cutters.
Id. It is in this pragmatic light that the state court had
to assess the potential jurors in Coulter’s case.
  At the second step, the prosecutor may set forth any
race-neutral reason for the use of a strike against a
prospective juror, even if it is not a “persuasive, or even
plausible” reason. Purkett v. Elem, 514 U.S. 765, 768
(1995). As Justice Breyer noted in his concurrence in
Miller-El II, under Purkett even something as foolish as
the notion that “mustaches and beards look suspicious”
could satisfy the second step. 545 U.S. at 267 (Breyer, J.,
concurring) (quoting Purkett, 514 U.S. at 768). The point
of Batson is to avoid invidious distinctions based on race
or other protected characteristics; it is not to ensure wise
decisions.
No. 06-2457                                                9

  The third step requires the court to weigh the evidence
and determine whether the prosecution’s nondiscrimina-
tory reason for the strike is credible or if the defense has
shown purposeful discrimination. As the Court put it
in Miller-El II, “[i]f a prosecutor’s proffered reason for
striking a black panelist applies just as well to an
otherwise-similar nonblack who is permitted to serve,
that is evidence tending to prove purposeful discrimina-
tion to be considered at Batson’s third step.” Miller-El II,
545 U.S. at 241.
  The Miller-El II Court also had before it evidence that
the local prosecutor’s office had used a particular process
to manipulate the racial composition of the jury in the
past. Id. at 254. This is different, we note, from a judge’s
personal testimonial to the character of the state’s at-
torney in a particular case, which seems to be what
happened here. At no point in Batson, Miller-El I, or
Miller-El II did the Court endorse anything like this. We
realize that judges need to make credibility determina-
tions, but it is very troubling to base such decisions on
personal relationships outside of the courtroom. Miller-El
I provides the better way in which to approach the credi-
bility question, by calling for an assessment of “how
reasonable, or how improbable, the [prosecutor’s] explana-
tions are; and . . . whether the proffered rationale has
some basis in accepted trial strategy.” Miller-El I, 537 U.S.
at 339.


                             II
                             A
  Although we assessed Coulter’s claim under the pre-
AEDPA version of 28 U.S.C. § 2254 the last time this case
was before us in Coulter II, and the parties have not
challenged that approach, we have concluded that cir-
10                                               No. 06-2457

cumstances have changed enough at this stage that the
correct law to apply is the post-AEDPA standard. Coulter’s
original petition was filed before AEDPA’s effective date
(April 24, 1996), and that is the petition that was before
us in 1998. As a result of our decision, however, a condi-
tional writ of habeas corpus issued. As of that time, there
was nothing pending before either this court or the dis-
trict court. There is no authority in the habeas corpus
statute for a federal court to remand or transfer a proceed-
ing to the competent state court. This would have been
clear if the state had decided to allow Coulter to go free. It
would also have been clear if the state court had concluded
after the hearing that Batson was violated; the state
court then would have been entitled to order a new trial
for Coulter. It is just as true in the situation that unfolded,
in which the state accepted the option of holding a new
Batson hearing, and the state court decided that Coulter’s
conviction could stand. When Coulter returned to fed-
eral court in November 2005, there was nothing to rein-
state. What he filed was in substance a new petition for a
writ of habeas corpus from the new holding. (We note that
this was not a “successive” petition, because he was
challenging a new ruling of the state court.) Since he filed
the new petition long after April 1996, his case falls under
the current version of 28 U.S.C. § 2254.
  As the Supreme Court noted in Carey v. Musladin, 127
S. Ct. 649 (2006), an application for a writ of habeas corpus
may not be granted to a state prisoner whose claim was
adjudicated on the merits in state court unless the state
court either reached a decision that was “contrary to”
“clearly established Federal law, as determined by the
Supreme Court of the United States,” or it unreasonably
applied such a law. Id. at 652-53; see 28 U.S.C.
§ 2254(d)(1). Citing Williams v. Taylor, 529 U.S. 362
(2000), the Court also underscored the fact that “ ‘clearly
established Federal law’ in § 2254(d)(1) ‘refers to the
No. 06-2457                                              11

holdings, as opposed to the dicta, of this Court’s decisions
as of the time of the relevant state-court decision.’ Id.,
at 412.” 127 S.Ct. at 653.


                            B
  Even if the Batson hearing that the state court under-
took in response to our 1998 conditional grant of the writ
was flawed, there can be no doubt that this was the option
the state chose. When Coulter challenged the outcome
through his new petition for habeas corpus relief, the
federal district court was free to evaluate the state court
proceeding on the merits (though, as we have just said,
this should have been done with the AEDPA standards
in mind). If the ultimate conclusion of the state court was
contrary to, or an unreasonable application of, Batson,
then Coulter would be entitled to another writ—perhaps
the usual one in which the state is given the choice
between release and a full retrial. If the outcome of the
state court proceedings meets the standards set forth in
§ 2254, as interpreted by the Supreme Court of the United
States, then Coulter’s petition must be denied. Our review
of the district court’s judgment in Coulter’s favor is de
novo, since we are assessing as a matter of law the ques-
tion whether the state court stayed within the generous
boundaries that AEDPA establishes.
  In his brief to this court, Coulter claims that his rights
were violated because African-American prospective
jurors were excused for reasons that applied with equal
force to non-African-Americans who were not excused. He
focuses on three of the African-American prospective jurors
whom the prosecutors struck, Melvin Igess, Melanie
Pinkins, and Marcina Adams, to “demonstrate[ ] [the
prosecution’s] purposeful discrimination.” Although the
state argues that Coulter’s Batson claims have centered
around only a few of the nine African-American prospec-
12                                              No. 06-2457

tive jurors dismissed by the prosecution and that we are
limited to those examples at this stage, we are satisfied
that Coulter has properly preserved his right to complain
about the broader pattern of the prosecution’s use of its
peremptory challenges to manipulate the racial composi-
tion of the jury. We proceed on that basis.


                             III
  On the merits, no one seriously argues that the state
court issued a decision that was “contrary to” Batson. As
is often the case, we must decide whether the state court’s
application of the Batson procedure, as interpreted further
by Miller-El II, was unreasonable. It is helpful, in assess-
ing that question, to review the 1998 hearing as a whole.
We begin with the state trial court’s findings from the
1998 Batson hearing. Because the court did not admit
any new evidence at that hearing, the only question is
whether it properly assessed the record that we have
already seen. In approaching this question, we recall that
before a writ may issue, “[a] state court decision must
be more than incorrect from the point of view of the fed-
eral court; AEDPA requires that it be ‘unreasonable,’
which means something like lying well outside the bound-
aries of permissible differences of opinion.” Hardaway v.
Young, 302 F.3d 757, 762 (7th Cir. 2001).
  The state trial court was bound, by Batson and later
Supreme Court cases, to analyze the totality of the circum-
stances when it reviewed the prosecution’s use of its
peremptory strikes. The state court judge acknowledged
this fact on the record:
     I am going to consider all of the reasons for all of the
     9 challenged jurors by the state under a totality of the
     circumstances test in determining the credibility of
     those reasons given, and I want the record to reflect
No. 06-2457                                             13

   that I have read the entire transcript of the jury
   selection as well as the 7th Circuit case and the
   Illinois Appellate case.
The judge further explained that this analysis would
include “the breakdown of the entire venire and then that
of the actual selected jurors.”
  The state began by reiterating its position that each of
the peremptory challenges it exercised against the African-
American venirepersons was done for a legitimate reason.
It wanted (both before the state judge and here before this
court) to defend the outcome of the proceeding based only
on the overall numbers. As the state court noted, 29% of
the venirepersons were African-American, and 25% of the
final jurors were African-American (35% if one includes
the African-American alternates). We are dubious, given
Batson’s emphasis on the impermissible nature of discrimi-
nation against individual potential jurors, that this
analysis is correct. Compare Connecticut v. Teal, 457 U.S.
440, 442 (1982) (rejecting the same kind of “bottom line”
approach for Title VII employment discrimination cases).
Even if overall numbers had some evidentiary value, the
proper comparison would, we assume, be between the
percentage of African-American venirepersons and the
percentage of the prosecution’s challenges used to dismiss
African-American venirepersons. If only race-neutral
reasons were employed, then one would predict that the
prosecutors would have used roughly the same percentage
of strikes against African-American venirepersons as there
were African-Americans in the juror pool. Instead, the
state used 90% of its strikes against the 29% of the pool
that was African-American. At a minimum, this sug-
gests that the state could not prevail based only on the
numbers. We therefore turn to the analysis of the individ-
ual venirepersons.
  In our 1998 opinion, we highlighted the potentially
troublesome use of strikes against Melvin Igess, Melanie
14                                             No. 06-2457

Pinkins, Marcina Adams, and Jeanell Hicks. We therefore
take another look at them as we examine the state court’s
conclusions from the 1998 Batson hearing.
  The prosecution gave two reasons during voir dire for
using one of its strikes against Melvin Igess, an African-
American male. First, Igess had three children by two
different women. Second, Igess had been unemployed for
about one year, and in the prior year he had been em-
ployed only for a couple of months. After he was dismissed,
defense counsel objected, arguing that the prosecution’s
reasons for striking Igess and the previous rejected juror,
Hicks, were “patently absurd.”
  Igess, Coulter argues, was indistinguishable from
William Martin, a non-African-American venireperson
who was not dismissed by the prosecution. Although
Martin had four children, he was not asked (as was Igess)
whether his children had the same mother. Neither was
that rather intrusive question asked of another non-
African-American prospective juror, Randy Dove, even
though his two children were seven years apart in age. The
state points out in its brief that it was the judge, and not
the prosecutors, who was asking the questions. The state
also notes that the trial judge asked one other prospective
juror whether his children shared the same mother. This
fact, however, hardly helps it: the other juror, Kevin
Archibald, was also African-American. (Archibald was
struck for previously having been charged with theft.) The
state’s additional reason for striking Igess was his em-
ployment record. In its brief to this court, the state
admits that this was a bit absurd. The prosecutor’s
apparent expectation that Igess should have had an eight-
year employment record would have required Igess to
have been employed full-time beginning at age 13.
  Under Batson, Miller-El I, and Miller-El II, Coulter
presented enough to establish a prima facie case of
No. 06-2457                                              15

discrimination. The state properly responded to Coulter’s
showing by offering reasons that were race-neutral
(unstable family relationships, employment record). At
step three of the analysis, therefore, the state trial court
had to decide whom to believe. (We are certainly aware
that this was a tall order in a hearing held some twelve
years after the trial, but we are confident that all parties
did their best.) The trial judge accepted the prosecutor’s
race-neutral explanation, and we have no principled
reason that would cause us to reject that decision. We
conclude, therefore, that Coulter cannot rely on the
elimination of Igess to support his petition.
  Melanie Pinkins is the next prospective juror whose
elimination was questionable. The prosecution stated that
it struck her because her mother worked at the same
hospital as the defense insanity expert. It did so despite
the fact that Pinkins testified that her mother was “a
social worker . . . [who] works with older patients,” and
therefore was unlikely to have crossed paths with the
defense expert. At the original proceeding, when defense
counsel objected to the strike of Pinkins and asked that
she first “be questioned as to what years [her mother] was
working” at the hospital where the defense expert once
worked, the trial judge responded, “They are excused.
After what you just did, they are excused.” What the
defense counsel had just done was to strike a white
prospective juror, after which the trial judge openly
chastised him:
    Court: You talk about reversal for racism. Fine. Let
    the record show that—that he was white, and every
    [strike] you used except one was white and you
    said—you said . . . [defense counsel interrupted to
    point out he had struck two non-whites] . . . you said
    a couple of them because they had open cases. Yet, you
    accepted others.
16                                             No. 06-2457

     Defense counsel: Which? I don’t understand, Judge.
     Which others?
     Court: You accepted—you accepted the two individu-
     als, one was a Puerto-Mexican or Puerto Rican. I don’t
     know what he was, and the other individual was a
     black individual, and they are two excellent ones, but
     you excused white people . . . because they had
     cases . . . that were open.
Defense counsel then asserted that the reason for all of his
strikes was their connection to law enforcement, but the
court dismissed this explanation. Meanwhile, the pros-
ecution refrained from using a peremptory challenge to
strike a white prospective juror, Richard Mason, even
though Mason’s daughter was a supervisor at a mental
health facility where the same defense expert had worked
previously.
  Once again, this record is easily enough to support a
prima facie case of discrimination. And once again, the
reasons that the state offered at step two for removing
Pinkins from the jury were facially nondiscriminatory.
The state judge at the 1998 hearing accepted the pros-
ecution’s explanation that current employment at the
same hospital as the expert was the real reason for the
strike. The judge also compared Pinkins to another
prospective juror, Saverslak, whose wife was a registered
nurse, and noted first that his wife did not work at the
same hospital as the expert and second that it was the
defense who excused Saverslak. These are factually based
credibility findings that, once again, are not so clearly
contradicted by the record that we would be entitled to
second-guess the state court’s decision.
  Next, we consider prospective juror Marcina Adams. The
prosecution said that it used a strike against her be-
cause she was a nurse and might have specific knowl-
edge about mental illness, which was at issue in the trial.
No. 06-2457                                               17

In the 1998 hearing, defense counsel pointed to non-
African-American jurors who were not excused even
though they had experience with mental illness. Bertha
Fangman, for example, had testified that her father had
been treated for severe depression. The state judge was
entitled to take the position, however, that a medical
professional and a layperson are not similarly situated
with regards to mental illness expertise. Although the
court’s explanation left a great deal to be desired, it is the
ultimate decision that matters for our purposes, and the
ultimate decision that it was not discriminatory to strike
Adams but not Fangman was within the bounds of reason.
  Last is Janelle Hicks. The prosecution first tried to
strike her for cause because it thought that she had a
lawsuit pending. When the state’s attorneys learned that
this was not the case, they offered another explanation
for the strike—they said that “she seemed very timid and
was real hesitant in answering [the court’s] questions.”
Unlike the other three specific venirepersons we have
discussed, Hicks did not have a similarly situated non-
African-American counterpart who was not excused.
Although there may be something slightly suspicious
about the shift in rationale, the state court was not
compelled to find discrimination on that basis. We thus
conclude that the state court did not unreasonably apply
Batson when it concluded that the Hicks challenge was
nondiscriminatory.
  By now, the courts of Illinois have found on three
separate occasions that Coulter’s Batson rights were not
violated in the proceedings that led to his conviction. The
state trial court judge concluded the 1998 hearing by
stating that “[r]eading in between the lines it appears that
the State was looking for fair jurors who were also per-
haps stable, law-abiding, working-type of people.” The
judge continued that “an argument certainly could be
made that a prosecutor of a defendant charged with the
18                                             No. 06-2457

murder of a police officer would want as a juror someone
who was strong, stable, not a follower, but rather a leader,
someone who is sure of their convictions.”
  If we had conducted the original Batson hearing, it is
possible that we may not have been as convinced by the
record as the state trial court was in 1998, but that is not
our role. Even though the state judge who presided over
the 1998 hearing failed to explain her conclusions with
respect to each and every challenged venireperson, that
is not a reason to reject the outcome of the proceeding.
As we have noted, “AEDPA’s requirement that a peti-
tioner’s claim be adjudicated on the merits by a state
court is not an entitlement to a well-articulated or even a
correct decision by a state court.” Muth v. Frank, 412 F.3d
808, 815 (7th Cir. 2005). Here, the trial court judge
explicitly stated that she considered the totality of the
circumstances that applied to every peremptory strike.
We take her at her word.


                            IV
  Although the jury selection process that took place
in 1986 was far from perfect, our focus here must be on the
question whether the state courts applied Batson unrea-
sonably, when all was said and done. Without in any way
criticizing the district court’s honest assessment of the
case on the merits, we conclude that this is one of the
many cases in which we must defer to the state court’s
decision. We therefore REVERSE the district court’s deci-
sion issuing the writ and REMAND for dismissal of this
petition.
No. 06-2457                                        19

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—4-20-07